Citation Nr: 0216956	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  91-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left knee as a result of 
treatment at a Department of Veterans Affairs (VA) medical 
facility in August 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
November 1942 to January 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1989 rating decision by VA's Los Angeles, California, 
Regional Office (RO), which declined to reopen a claim for 
benefits under 38 U.S.C.A. § 1151.  When the matter was 
previously before the Board in October 1996, the matter was 
reopened and the case was remanded for further evidentiary 
development.  The RO has now returned the case to the Board 
for appellate review.


FINDING OF FACT

Nonunion at the veteran's left tibial osteotomy site is an 
additional disability which resulted from treatment at a VA 
medical facility.


CONCLUSION OF LAW

The criteria for establishing benefits under 38 U.S.C.A. 
§ 1151 are met for additional disability of the left 
leg/knee based on VA treatment in August 1984.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The case has been considered under the 
VCAA and the implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes complete VA treatment records and several medical 
opinions.  The veteran has been notified of the applicable 
laws and regulations.  The prior Board decision and remand, 
the rating decisions, the statement of the case, and the 
supplemental statements of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  The veteran was informed of 
the respective duties of VA and the appellant in Board 
remand.  The Board notes that when he was contacted to 
provide additional information regarding private treatment 
records, the veteran denied knowledge of the named doctors.  
However, in light of the decision below, he is not 
prejudiced by a decision on the record at this time.

Factual Background

October 1983 VA treatment records reveal that the veteran 
reported a multiyear history of left knee pain.  Severe 
degenerative arthritis of the left knee was diagnosed.  This 
diagnosis was confirmed on January 1984 orthopedic 
consultation.  Conservative treatment failed, and surgery 
was scheduled to relieve the degenerative joint disease and 
varus deformity of the left knee.

In August 1984, an arthroscopy and tibial osteotomy were 
performed at a VA medical facility.  Two days prior to the 
surgery, the risks, benefits, and alternatives to surgery 
were discussed with the veteran.  The surgical procedure was 
performed without complications.  A cast was placed on the 
leg, and on the second post-operative day, physical therapy 
was begun.  The cast was removed and the wound was 
inspected.  After verification that the wound was intact, 
the cast was replaced.  The surgeon anticipated that staples 
would be removed after 2 weeks, and the cast would be 
removed after 6 weeks.  The veteran could ambulate with 2 
crutches during that time.

VA follow up treatment records reveal that there was slow 
healing at the site of the osteotomy.  There continued to be 
evidence of arthritic changes.  In October 1984, the veteran 
was reported to be doing well and was out of his cast, but a 
notation in November 1984 reports complaints of "burning 
pain" about the left knee.  Tenderness was noted, and 
clinical instability was observed in February and March 
1985.  May 1985 x-rays showed "no evidence of union" at the 
osteotomy site.

On October 1985 VA examination, the veteran reported that he 
had twisted the left knee in June 1985 while cutting grass, 
and on his next clinic visit was told that he had fractured 
the tibia through the osteotomy site.  He had left knee 
pain, and wore a brace.  Ligamentous laxity was noted.  The 
diagnosis was a recent high tibial osteotomy with a staple 
in place.  There was non-union and looseness in the knee 
joint.

The veteran testified before a rating board at the RO that 
he fell in February 1985 while cutting grass, and was told 
that his cast would have to be replaced.  He was informed he 
had a fracture of the tibia at the site of the osteotomy.

In July 1987 the Board denied entitlement to benefits under 
38 U.S.C.A. § 351, the precursor to 38 U.S.C.A. § 1151.

On VA orthopedic consultation in October 1987, the examining 
orthopedist noted an "obvious" non-union at the osteotomy 
site.  He opined that the initial cast immobilization was 
likely insufficient; the veteran had been removed from the 
cast prior to definite evidence of union.

The veteran sought to reopen his claim for benefits under 
38 U.S.C.A. § 1151 in December 1989.

On January 1993 VA orthopedic examination, the doctor noted 
that there was no specific instability of the left knee.  X-
rays showed a possibility of partial union.  A total left 
knee replacement was needed.  

On December 1994 VA orthopedic examination, the veteran 
reported that he had been wearing a knee brace since his 
surgery in 1984.  The examiner reviewed the veteran's 
medical record, and found that the left tibial osteotomy was 
"well performed."  He also noted that a fall while cutting 
grass apparently resulted in a crack through the osteotomy, 
which had resulted in a fibrous union.  The orthopedist 
referred to the "failed high tibial osteotomy."

The Board remanded the veteran's claim under 38 U.S.C.A. 
§ 1151 in October 1996.  The RO was required to obtain VA 
treatment records and specified private treatment records 
the veteran had referred to at several points.  
Additionally, a VA medical examination was required.  As was 
noted above, the veteran was contacted in November 1996 for 
information regarding private treatment, but that same month 
disavowed all knowledge of such doctors.  The Board notes 
that the veteran has made repeated reference to bouts of 
amnesia and has been treated for psychosis.

On July 1999 VA orthopedic examination, the veteran 
complained of chronic knee problems.  He wore a brace and 
took Tylenol for pain.  The diagnoses were non-union of the 
left proximal tibia status post high tibial osteotomy and 
tricompartmental degenerative joint disease.  It was noted 
that the ligaments of the left knee were sufficient; laxity 
of collateral ligaments was a result of arthritis, not 
surgery.  The non-union did develop from the high tibial 
osteotomy, a "known complication" of the procedure.  The 
examiner also indicated that the arthritis which was present 
was the same disease which was present prior to the surgery.  
He opined that the 1984 surgery did not result in additional 
disability of the left knee.  "While [the veteran] does have 
a non-union of the proximal tibia, I believe most of his 
symptoms to be the result of [degenerative joint disease]."

Analysis

In 1997, during the pendency of this appeal, 38 U.S.C.A. 
§ 1151 was amended to require a finding of fault on the part 
of the health care providers or an unforeseeable event in 
order for any resulting disability to be compensable.  
Departments of Veterans Affairs and Housing and Urban 
Development Appropriations Act of 1997, Pub. L. No. 104-204, 
§ 422a, 110 Stat. 2926 (1997) (codified at 38 U.S.C.A. § 
1151 (West Supp. 2001)).  The amendment to the law applies 
only to claims filed on or after October 1, 1997.  Because 
the veteran's claim was filed prior to October 1, 1997, it 
is properly adjudicated under the law in effect prior to the 
amendment.  

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted. Establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
requires 1) additional disability, 2) VA treatment, and 3) a 
nexus between the treatment and the additional disability.

Here, the veteran has established VA treatment.  Records 
clearly show that he underwent a high tibial osteotomy in 
August 1984.  Similarly, examining doctors have all agreed 
that the 1984 surgery is related to the later non-union at 
the site of the osteotomy.  As degenerative joint disease 
pre-existed the surgery, and was in fact the reason for 
surgery, the question to be resolved is whether the non-
union is a additional disability under the applicable law 
and regulations. 

In determining whether any additional disability resulted 
from a treatment-related injury, the veteran's physical 
condition immediately prior to the injury on which the claim 
for compensation is based will be compared to the subsequent 
physical condition resulting from the injury, each body part 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injury for which the 
treatment was authorized.  In determining whether such 
additional disability resulted from a disease or injury or 
aggravation of a disease or injury suffered as a result of 
VA medical treatment, it must be shown that the disability 
is actually the result of such injury, and not merely 
coincidental with it, and that the injury is not a necessary 
consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

Prior to the 1984 surgery, the veteran did not have (and 
obviously could not have had) non-union at a tibiotomy site.  
Arthritis was present; but the tibia was intact.  The non-
union is the result of an intervening act, the VA surgery, 
and hence is not a part of the natural progression of the 
veteran's underlying degenerative joint disease.  

Only two examiners have directly addressed the question of 
whether the non-union was a necessary consequence of the 
surgery, and was not merely coincidental.  In October 1987, 
an orthopedist opined that the veteran's cast was removed 
prior to definite evidence of union at the osteotomy site.  
The non-union resulted from casting that was "likely 
insufficient."  In July 1999, another orthopedist opined 
that the non-union did develop from the surgery, but was a 
"known complication" of high tibial osteotomies.  However, a 
known complication is not the same as a necessary 
consequence, or even an accepted risk.  The October 1987 
opinion indicates that such complication, even if known, was 
avoidable.  Thus, the record establishes that non-union was 
not an anticipated or necessary consequence of the August 
1984 high tibial osteotomy.

In summary, the evidence establishes that non-union at the 
site of an August 1984 high tibial osteotomy is an 
additional disability which resulted from VA treatment, and 
is not an anticipated or necessary consequence of such 
treatment.  All the elements necessary to establish benefits 
under 38 U.S.C.A. § 1151 are met.  Accordingly, the appeal 
must be granted.







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left leg/knee as a result of 
treatment at a VA medical facility in August 1984 is 
granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

